EXHIBIT 10(lii)

ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380

P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000

LOGO [g59700anadarko_001.jpg]

PERSONAL AND CONFIDENTIAL

[Date]

Dear [Officer]:

To encourage Anadarko executives to accomplish the many strategic and financial
objectives that are critical to the long-term success of the Company and to
align further the interest of the Anadarko management with its shareholders, the
Benefits and Compensation Committee of the Anadarko Board of Directors approved
a grant of restricted stock units (“RSUs”). This grant is subject to all terms
and conditions of the Anadarko Petroleum Corporation 2008 Omnibus Incentive
Compensation Plan, as amended from time to time (the “Plan”). The Plan is
available via the Anadarko intranet at the following address:
http://insider/hr/stock_plan.htm.

Effective [Date], you will receive a grant of [Number] RSUs, which vest over a
period of time. Provided you remain continuously employed within the Anadarko
organization until such dates, one-third of the RSUs will vest on [Date],
one-third on [Date], and the remaining one-third on [Date] (each considered a
“Vesting Period”).

At the end of each Vesting Period, the value attributed to the number of RSUs
that vest on such date shall be reduced by the applicable payroll taxes as a
result of such vesting, and the resulting amount shall then be converted into
shares of unrestricted Anadarko common stock using the closing price of the
Company common stock on the date of such vesting.

Dividend Equivalents shall be paid to you in cash with respect to the RSUs and
on a current basis, less applicable withholding taxes. The RSUs do not have
voting rights. They do, however, count toward any stockownership requirements.

You will be allowed to make an election to defer your entire RSU award. All
deferral elections and distributions must be made in compliance with 409A
regulations and made on a separate form provided by Anadarko to you.

If you voluntarily terminate your employment, including retirement, or in the
event you are terminated for cause, all unvested RSUs and unpaid RSU Dividend
Equivalents will be



--------------------------------------------------------------------------------

immediately forfeited. Upon your death, disability (as defined in the Company’s
disability plan), your involuntary termination without cause or a change of
control event (as defined in the Plan) all your unvested RSUs will immediately
vest and any unpaid RSU Dividend Equivalents due but not yet paid will
immediately be paid. Your RSUs are subject to several restrictions, including
that such RSUs may not be transferred, sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, or disposed of to the extent then subject
to restrictions.

Once RSUs have vested and shares of Anadarko common stock have been delivered to
you, you are free to sell, gift or otherwise dispose of such shares; provided
that you comply with the applicable restrictions under the Company’s Insider
Trading Policy (including the receipt of pre-clearance) and the applicable stock
ownership requirements.

If you have any questions on this grant, please call me at             .

Sincerely,